Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 10 and line 12, both place “a module” is positively recited.  The second module needs more detail, ie “second or comparing module” to be positively recited and separate. 
In claim 7, the claim recites “a rotary electric machine”, “a dc source”, “a plurality of switching arms”, “high-side switch”, “low-side switch”, all previously recited in independent claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a1) as being taught by Shinohara (PGPUB 2017/0237381).
With respect to claim 1, Shinohara teaches system for controlling a voltage converter, the voltage converter being intended being configured to connect a rotary electric machine to a DC voltage source, in particular to comprising an on-board network (paragraph 0064; CAN), the voltage converter (25) comprising a plurality of switching arms connected in parallel (fig. 1; 31/32, 33/34, 35/36), each arm comprising a high-side switch (31, 33, 35) and a low-side switch (32, 34, 36) connected to one another at a midpoint (fig. 1, 10 midpoint) that is configured to be connected to said rotary electric machine (fig. 1, 10), the high-side switches forming a high group and the low-side switches forming a low group, the control system comprising: 
a module (24) for measuring the voltage of the DC voltage source (90),
a module (62) for comparing the measured voltage with a first safety thresholds (paragraph 0071), 
a control module (60) for generating a command to close a first group of switches chosen from the high group or the low group when the comparison module indicates that the measured voltage is higher than the first safety threshold (paragraphs 0020/0071).
With respect to claim 2, Shinohara teaches wherein the measured voltage is the voltage between two terminals of the voltage converter that are configured to be connected to the DC voltage source (fig. 1, 24 connected across dc bus).
With respect to claim 3, Shinohara teaches wherein, when the measured voltage is higher than or equal to the first safety threshold, the control module is further configured to generate a command to open the switches other than those of the first group (paragraph 0065/66).
With respect to claim 5, Shinohara teaches wherein the control module is further configured to generate a command to open the first group of switches when the measured voltage is higher than or equal to the second safety threshold (paragraph 0065).
With respect to claim 6, Shinohara teaches wherein the first group of switches is the low group (paragraph 0065; 32, 34, 36).
With respect to claim 7, Shinohara teaches electrical system comprising: 
a first and a second power supply terminal intended (fig. 1, 70) configured to be connected to a DC voltage source, in particular to a battery (90) of a motor vehicle (paragraph 004); 
a rotary electric machine (10) comprising a stator having at least three phases (paragraph 0012, stator coils); and, 
a voltage converter (25) for supplying the rotary electric machine with power from said DC voltage source, the voltage converter comprising: 
a plurality of switching arms connected in parallel (fig. 1; 31/32, 33/34, 35/36), each arm comprising a high-side switch (31, 33, 35) and a low-side switch (32, 34, 36) connected to one another at a midpoint (fig. midpoint of 10), each midpoint being connected to at least one phase of said rotary electric machine, an 
a unit (61) for controlling the high-side and low-side switches, said control unit comprising a control system as claimed in claim 1.
With respect to claim 8, Shinohara teaches wherein the control unit further comprises at least one fault detection module (62), phase-current direction fault module, and wherein, when the phase-current direction fault module detects a fault, (paragraph 0071) the control unit controls the first group of switches so as to close.
With respect to claim 10, Shinohara teaches the voltage converter being connected to a rotary electric machine and to a DC voltage source of, in particular to an on-board network, said method comprising: 
 measuring, by the measurement module, (paragraph 0047) the voltage of the DC voltage source, 
comparing, by the comparison module, the measured voltage with a first safety threshold (paragraph 0071), 
generating, by the control module, a command to close a first group of switches chosen from the high group or the low group, if the measured voltage is higher than the first safety threshold (paragraph; 0020, 0071).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (PGPUB 2017/0237381).
With respect to claim 4, Shinohara does not teach wherein the comparison module compares the measured voltage with a second safety threshold higher than the first safety threshold and in that the control module is further configured to, when the measured voltage is higher than or equal to the second safety threshold , generate a command to close a second group of switches chosen from the high group or the low group, said second group of switches being different from said first group of switches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple safety thresholds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846